
	
		II
		111th CONGRESS
		1st Session
		S. 1761
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 7, 2009
			Ms. Landrieu (for
			 herself and Mr. Vitter) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide an extension of the low-income
		  housing credit placed-in-service date requirement for certain disaster
		  areas.
	
	
		1.Extension of low-income housing credit
			 rules for certain disaster areasSection 1400N(c)(5) of the Internal Revenue
			 Code of 1986 is amended by striking January 1, 2011 and
			 inserting January 1, 2012.
		
